DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 11-13, 15, 16, 19, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2015/0279573 A1) in view of Oikawa (US 2010/0006141 A1) in view of Aoki (US 2017/0162810 A1) in view of Kubo (US 2013/0026588 A1).
Regarding claims 1, 2, 6, 12 and 19, Horiuchi discloses a photoelectric conversion element, comprising: 
a first substrate (1 [0031]); 
a first transparent electrode formed of ITO (2 [0032]) disposed on the first substrate (1); 
a hole-blocking layer if formed of titanium oxide (3 [0036][0037][0112]) disposed on the first transparent electrode (2); 
an electron-transporting layer (4 [0038]) disposed on the hole-blocking layer (3)
a hole-transporting layer (6 [0065]) that is connected to the electron transporting layer and includes comprising a hole-transporting material (6); 
and a second electrode disposed on the hole-transporting layer (7[0110]) 
However, Horiuchi does not disclose an output extraction terminal part; 
wherein the output extraction terminal part has an exposed area of the first transparent electrode configured to extract electricity out from the photoelectric conversion element.
Oikawa discloses an output extraction terminal part formed in vias (see Figs. 4C, 142 and 140 [0094][0099]) in a photoelectric conversion device (P), and the vias also aid in serially interconnection between adjacent solar cells ([0094]), where the vias extend through the bottom electrode adjacent to the substrate so that the substrate is exposed . 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the photoelectric conversion device of Horiuchi by increasing the number of cells on the substrate and separating them with vias and by including vias in the layers of modified Horiuchi to allow for terminal connection and serial interconnection as disclosed by Oikawa because it will allow for serial interconnection and external circuit connection and furthermore allow for multiple cells to harness more solar energy.
Aoki discloses vias formed to allow for interconnection of electrical element can comprise a plurality of micro pores (dot shaped contact holes which are micro sized which go from first contact electrode to second contact electrode, 50, see Fig. 13 and Fig. 18A, micron sized and go through all the layers of cell except the top electrode [0091]) and that having the plurality of micro pores which allow for interconnection will improve the outer appearance ([0080][0087]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stripe shape of the vias which allow for one electrical element to interconnect with another electrical element in modified Horiuchi to have be a plurality of microspore (dot shaped holes) as disclosed by Aoki because it will allow one to control the outer appearance.
However, modified Horiuchi does not disclose wherein a ratio of a total opening area of the plurality of micropores to an area of the output extraction terminal part is 5% or greater and 60% or less.
Examiner notes that no specifics with regards to structure of an area of the output extraction terminal part is claimed, therefore any area can be chosen. 
Kubo discloses that the size of electrical components on solar cells effect both light absorption and conductivity ([0047]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the total area of the opening of the plurality of micropores relative to an area of the output extraction terminal of modified Horiuchi to be within the claimed range because doing so will lead to an optimization of the balance between light absorption and conductivity.
As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Regarding claims 3, 4, 24-26, modified Horiuchi discloses all of the claim limitations as set forth above.
In addition, Horiuchi discloses that micropores are circular shapes (see Aoki, 50, Fig. 12).
However, Horiuchi does not disclose the following: 
a total resistance value of the output extraction terminal part and the series cell- connection feature is smaller than series resistance Rs of the photoelectric conversion element
wherein a ratio between a total area of micro pores in the output extraction terminal part and the series cell-connection feature part and an area of the output extraction terminal part and the series cell-connection feature part is 16.4% or greater but less than 82.4%.
wherein an average pitch between adjacent micropores of the plurality of micropores is 5 micrometers or greater but 500 micrometers or less
wherein a ratio of an average diameter of the circular micropores to an average pitch of the adjacent circular pores is 25% or greater but 85% or less
The size,  number of the plurality of the micro pores, density/spacing of micropores with respect to each other and the size of the output extraction terminal and the size of the series cell-connection feature will affect, the outward appearance, the electrical resistance of the contact elements and also quality of the electrical contact.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the size and density/spacing of micro pores, the size of the output extraction terminal and the size of the series cell-connection feature so that the above ratio/pitch and total resistance value is achieved by modified Horiuchi because doing so will allow for optimization of electrical characteristics, aesthetics, and efficiency of the photoelectric conversion module.
As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Regarding claim 7, modified Horiuchi discloses all of the claim limitations as set forth above.
In addition, Horiuchi discloses that the average thickness of the first transparent electrode is between 5 nm to 100 microns, but does not explicitly discloses 10 nm or greater or 1000 nm or less.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 11, modified Horiuchi discloses all of the claim limitations as set forth above
In addition, that the photoelectric conversion element includes conductive material film (see Oikawa, material which fills 142 [0096]).
Regarding claim 13, modified Horiuchi discloses all of the claim limitations as set forth above.
In addition, Horiuchi discloses the same material as instantly claimed for the hole-blocking layer. 
With regards to the property of “wherein transmittance of a region of the hole-blocking layer where the micro pores are not formed and the first transparent electrode to light having a wavelength of 500 nm is 70.0% or greater” will be present because when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 15 and 16, modified Horiuchi discloses all of the claim limitations as set forth above.
In addition, Horiuchi discloses that the average thickness of the hole-blocking layer is between 10 nm to 1 microns, but does not explicitly discloses 10 nm or greater or 30 nm or less.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7, 11-13, 15, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,930,443 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same structure for the photoelectric conversion element.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726